Citation Nr: 1746022	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for post-concussion syndrome, residual of traumatic brain injury (TBI).
 
2.  Entitlement to an initial compensable rating for status post septoplasty (nose fracture) with bacterial rhinitis.

3.  Entitlement to an initial rating in excess of 10 percent for left knee sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 2006 to May 2007 and August 2008 to October 2009, including in the Southwest Asia Theater of Operations with additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

VA conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, VA's Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.  This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  Accordingly, the Veteran was advised in a September 2016 letter of his right to request reprocessing of this appeal under VA's special TBI review.  The Veteran did not request reprocessing and the one-year period to respond has expired; therefore, the Board may now proceed with processing of this TBI claim.

The issue of entitlement to an increased rating for left knee sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no point during the appeal period has the Veteran's post concussive syndrome resulted in a "3" or "total" level of impairment for any applicable facet of cognitive functioning. 

2.  The Veteran's nasal disability has not resulted in nasal polyps, 50 percent obstruction of both nasal passages or total blockage of either nasal passage.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for post-concussion syndrome, residual of TBI, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.124a, 4.130, Diagnostic Code 8045 (2016).   

2.  The criteria for an initial compensable rating for status post septoplasty (nose fracture) with bacterial rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6502 (2016).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

I.  Post-Concussion Syndrome, TBI Residual 

The Veteran is currently in receipt of a 40 percent rating for post-concussion syndrome as a residual of a TBI under Diagnostic Code 8045.  The Veteran seeks a higher rating due to migraine headaches as well as cognitive issues bordering on impairment and the inability to remember things just completed.  See September 2017 Informal Hearing Presentation.

A.  Applicable Law

Diagnostic Code 8045 rates residuals of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  They are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" whether or not they are part of cognitive impairment.  However, any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, is to separately evaluate, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate Diagnostic Code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed above that are reported on an examination are evaluated under the most appropriate Diagnostic Code.  Each such condition is evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition are then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The need for special monthly compensation is considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 
The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1) to Diagnostic Code 8045 states:  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, VA will not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation will be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation will be assigned for each condition.  Note (2) to Diagnostic Code 8045 states:  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes, is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
In this case, the Veteran has been service-connected for multiple comorbid and independent medical conditions, the symptoms attributable to which will not be factored into the rating discussed herein.  Specifically, the Veteran is in receipt of a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since January 7, 2013.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  As such, the Veteran's headache symptomatology since that time will not be considered in evaluating his post-concussion syndrome.  Likewise, the Veteran was in receipt of a 30 percent disability rating from May 2007 through September 15, 2010 and 50 percent since then for PTSD.  The symptomatology attributable to PTSD and considered in the applicable rating evaluations during these periods will likewise not be considered in evaluating the Veteran's post-concussion syndrome.  38 C.F.R. §§ 4.14, 4.124a.  

B.  Factual Background, Analysis and Findings

The Veteran is currently in receipt of a 40 percent disability rating for his post-concussion syndrome throughout the appeal period.  To warrant a higher disability rating, the evidence of record must demonstrate that the symptomatology attributable to one of the facets of cognitive impairment merits a "3" or "total" level of impairment, irrespective of symptomatology attributable to other comorbid or independent service-connected disabilities.  

During an August 2008 TBI evaluation, the Veteran reported no problem with coordination or vision, no changes in taste or smell and no appetite changes.  He reported mild problems with dizziness, loss of balance, nausea, numbness/tingling, and difficulty with decision making.  He reported moderate difficulty with hearing, concentration, forgetfulness, slowed thinking, getting organized, fatigue, loss of energy, poor frustration tolerance, and feeling easily overwhelmed by things.  He reported severe problems with depression, irritability, and sensitivity to noise.  He reported very severe difficulties with headaches, feeling anxious or tense, sensitivity to light and difficulty falling/staying asleep.  


On examination he was noted to have good insight, appropriate affect, and appropriate thought content.  His language, visual field, visuospatial, gait, motor, sensation and cerebellar testing all produced normal results. 
He reported exercising 3-5 times per week, visiting with friends, and golfing.
He was diagnosed with TBI productive of headaches and some problems with short term memory.  

At the time of the examination, the Veteran was rated at 30 percent for PTSD based on frequent nightmares and sleep impairment, depression, anxiety, impaired mood, and being frequently short-tempered and irritable. See March 2008 Rating Decision.  He did not appeal that determination.

The findings in the August 2008 examination do not indicate that a "3" or "total" rating is warranted for any facet of cognitive impairment or other TBI residuals.  The Veteran's depression, irritability and difficulty falling/staying asleep had previously been attributed to PTSD, his headaches and related light and noise sensitivities are subjective symptoms that cannot merit a "3" or "total" impairment level.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  On examination he was found to be normal and appropriate throughout the ranges of areas tested with some short term memory problems being the significant non-headache symptomatology.  The Veteran reported that the aggregate effect of his reported symptoms only mildly interfered with life over the previous past 30 days in work, school, and interpersonal relations however.  Moreover, the examination test results do not show objective evidence of moderate or severe impairment of memory, concentration or executive functions resulting in moderate or severe functional impairment.  

In February 2010, the Veteran underwent a VA examination for his headaches and TBI.  He reported mood swings, confusion, slowness of thought, and problems with attention/concentration.  He reported a moderate short-term memory problems but no difficulty understanding directions, problems reading, anxiety or depression.  He reported fatigue; blurry vision during headaches; hearing problems described as ringing; pressure changes; hypersensitivity to light and sound; irritability; difficulty relaxing; difficulty falling asleep; dizziness and vertigo; restlessness; and tightness and spasms in neck.  The Veteran denied any numbness; tingling or burning sensations; weakness or paralysis; seizures; difficulty with swallowing; bladder problems; impotence; problem with fecal leakage; constipation; taste or smell problems; heat intolerance; abnormal sweating or pain. 

Regarding functional impacts the Veteran reported difficulties concentrating; finding the right words to say or names sometimes; processing sounds or forming words; headaches; trouble organizing and remembering; and irritability at times.

At the examination each of the Veteran's ten facets of cognitive impairment were specifically screened and evaluated. In no facet did the examiner find symptomatology corresponding to a "3" or "total" level of impairment. The Veteran was assessed as having difficulty with short-term memory and sustained attention to task; diminished frustration tolerance and problems with impulse control and social judgment.  Aside from the Veteran's subjective symptoms, which cannot result in a higher evaluation for reasons noted above, the Veteran's memory, attention, concentration, executive function impairment remained the most severe.  However the examiner found that the level of impairment was mild and would only result in mild functional impairment.  The examiner noted that although the Veteran's short-term memory functions were impaired and his capacities for concentration and sustained attention to task were compromised, his attention and executive functioning appeared normal.  The Veteran was noted to be almost always able to set goals, plan, organize, prioritize, self-monitor, problem solve, make appropriate decisions, be spontaneous and be flexible with change.  The effect of the overall impairment as described by the examiner was impaired/delayed response in regards to processing information or cognitive slowing when attempting to sustain attention to tasks.   The Board does not find these assessments to be inaccurate and the evidence of record does not suggest that a higher level of impairment is established in any particular facet.  

At his December 2012 DRO hearing the Veteran reported the problems stemming from his TBI to be headaches, difficulty remembering things, disorganization and the frustration, irritability and occasional anger.  The Veteran stated that he carries a pad and paper with him now to compensate for memory problems and that he has difficulty leaving the house in the morning as he often forgets things like his keys or phone.  The Veteran reported that this forces him to slow down and to give himself enough time to accomplish tasks that previously did not take as long.

In January 2013, the Veteran underwent another VA examination to assess his cognitive disorder.  He again reported headache symptomatology and difficulties with short-term memory and difficulty organizing things, remembering to turn things off and to take everything he needs with him in the morning.  He reported difficulty finding words to express himself.  He stated that he had lost his job because memory problems caused him to reread data, slowing work output.  The examiner assessed the 10 facets of cognitive impairment and it was again established that the Veteran's headaches and memory difficulties were the most severe impairments resulting from his TBI.  The Veteran's memory and concentration difficulties were again assessed to be only mildly impaired and resulting in mild functional impairment.  

The Board finds that this assessment of mildly impaired memory function would be in keeping with his reports of difficulties leaving the house in the morning and some difficulty organizing things or delay in accomplishing tasks.  The Board notes that while the Veteran reported that his impairment resulted in termination of his employment, he did not state what employment or when this termination occurred and did not mention this in prior examinations or at his DRO hearing.  Records show that the Veteran had been working since April 2012 as a sales representative for a plumbing supply company where he described relationship with his supervisor and co-workers as good and where he had not lost any time from work.  See August 2013 VA treatment records.  Moreover, the January 2013 examiner stated that the Veteran's assessed impairments did not impact his ability to work.  As such, the findings of the examiner that the Veteran's memory impairment resulted in no more than mild functional impact at the time of the examination is not contradicted by the evidence of record and does not warrant a "3" or "total" impairment level.

August 2013 VA treatment records show the Veteran underwent a mental status examination that showed normal orientation; appropriate appearance and hygiene; normal communication and speech; normal concentration; appropriate thought processes, ability to understand directions; no slowness of thought or confusion;  unimpaired judgment; normal abstract thinking; memory within normal limits. 

Based on the foregoing, the Board finds that a disability rating in excess of 40 percent is not warranted during the appeal period.  The Veteran's main symptoms appear to be: headaches, which as previously discussed are already separately compensated and could not result in a cognitive impairment level greater than "2;" and problems with short term memory and concentration.  As to the second issue, the examiners of record have all indicated that the resulting impact of the Veteran's impairment has been mild in nature.  The Veteran has stated that his primary difficulties are remembering things around the house when getting ready in the morning and having things take longer than they otherwise would.  Moreover, while the Veteran's memory and concentration have at some examinations seemed mildly impaired, his attention and executive functions have remained apparently intact throughout the appeal period.  The evidence of record does not show the requisite objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment sufficient to indicate a "3" or "total" level of impairment.  As such, a rating in excess of 40 percent for the Veteran's post-concussive syndrome is not warranted.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045 (2016).   

II.  Status Post Septoplasty with Rhinitis, Nose Fracture Residual

The Veteran is currently in receipt of a noncompensable (0 percent) rating for residuals of a broken nose, status post septoplasty with rhinitis under Diagnostic Code 6502.  The Veteran asserts that a higher rating is warranted based on his current symptomatology.  Specifically, the Veteran maintains that his ability to breathe through his nose is not normally as good as it was prior to the fracture and that his nose whistles sometimes and has a lot of crusting, which requires the use of saline spray.  A perforation was also discovered following the Veteran's March 2011 surgery and the Veteran reports he still gets pressure and buildup requiring him to blow his nose frequently but does not result in pain.  He also gets post-nasal drip weekly.  See December 2012 DRO hearing.

Diagnostic Code 6502 provides a compensable (10 percent) rating for a traumatic deviated septum only when there is 50 percent obstruction on both sides of the nasal passage or when one side is completely obstructed.  In order to warrant a compensable evaluation for allergic, vasomotor or bacterial rhinitis there also must be a 50 percent obstruction on both sides of the nasal passage or one side must be completely obstructed, or nasal polyps must be present.   38 C.F.R. § 4.97, Diagnostic Codes 6522-6523.   

The Veteran underwent VA examinations in February 2010 and January 2013 to evaluate his nasal condition.  The most recent VA examination indicates that the Veteran's nasal condition does not result in functional impairment.  The record does not show that the Veteran has had 50 percent obstruction or total blockage of either nasal passage at any point during the appeal period.  Moreover the presence of nasal polyps has not been detected.  The record contains notation of at least one acute episode of sinusitis, but no chronic sinusitis condition has been diagnosed and attributed to his nasal fracture or subsequent surgery.  As the Veteran has not been diagnosed with granulomatous rhinitis, or other diseases of the nose or throat secondary to his nasal fracture or subsequent surgery, a compensable rating for residuals of a broken nose is not warranted.  38 C.F.R. §§ 4.1, 4.97; see also Copeland v. McDonald, 27 Vet. App. 333, 337 (2015)(when a condition is specifically listed in the rating schedule, it may not be rated by analogy and should be rated under the diagnostic code that specifically pertains to it).


ORDER

An initial rating in excess of 40 percent for post-concussion syndrome, residual of TBI, is denied.

An initial compensable rating for status post septoplasty (nose fracture) with bacterial rhinitis is denied.




REMAND

The Veteran underwent VA examinations for his left knee condition in February 2010, November 2010 and January 2013.  Since then, the Court of Appeals for Veterans' Claims (Court) has held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158 (2016).   Specifically, a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; 38 C.F.R. § 4.59.  Thus, a remand is required for a new examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).  Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Then schedule the Veteran for a VA knees examination to determine the current nature and severity of his left knee disability.  A complete copy of the claims file and a copy of this REMAND must be provided to and reviewed by the examiner.  All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both (1) active motion, (2) passive motion, (3) in weight-bearing (4) in nonweight-bearing, and (5) if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since December 2009) in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing and (5) if possible, with range of motion of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.

In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

3.  Then after taking any additional development deemed necessary, readjudicate the issue on appeal. 
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


